Exhibit 10.3

THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of March 5, 2019, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time including Oxford
in its capacity as a Lender (each a “Lender” and collectively, the “Lenders”),
and EIGER BIOPHARMACEUTICALS, INC., a Delaware corporation (“Parent”), EB
Pharma, LLC, a Delaware limited liability company (“EB Pharma”) and EBPI Merger,
Inc., a Delaware corporation (“EBPI”), each with offices located at 2155 Park
Blvd., Palo Alto, CA  94306 (Parent, EB Pharma and EBPI, individually and
collectively, jointly and severally, “Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of December 30, 2016 (as amended from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of April 24, 2017 and that certain Second Amendment to Loan and Security
Agreement dated as of May 11, 2018, the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) extend additional
credit to Borrower and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D.Collateral Agent and Lenders have agreed to extend additional credit to
Borrower and to amend certain provisions of the Loan Agreement, but only to the
extent, in accordance with the terms, subject to the conditions and in reliance
upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.  

2.1Section 2.2(a) (Term Loans).  Section 2.2(a) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“(a)Availability.  

(i)Subject to the terms and conditions of this Agreement, (x) on the Effective
Date, the Lenders, severally and not jointly, made term loans to Borrower in an
aggregate original amount of Fifteen Million Dollars ($15,000,000.00) according
to each Lender’s Term A Loan Commitment as set forth on Schedule 1.1 hereto (as
in effect prior to the Third Amendment Effective Date) (such term loans are
hereinafter referred to singly as a “Original Term A Loan”, and collectively as
the “Original Term A Loans”), (y) on the Second Amendment Effective Date, the
Lenders, severally and not jointly, made term loans to Borrower in an aggregate
original amount of Five Million Dollars ($5,000,000.00) according to each
Lender’s Term B Loan Commitment as set forth on Schedule 1.1 hereto (as in
effect prior to the Third Amendment Effective Date) (the “Original Term B Loan”)
and (z) on August 3, 2018, the Lenders, severally and not jointly, made

 

--------------------------------------------------------------------------------

 

term loans to Borrower in an aggregate original amount of Five Million Dollars
($5,000,000.00) according to each Lender’s Term C Loan Commitment as set forth
on Schedule 1.1 hereto (as in effect prior to the Third Amendment Effective
Date) (the “Original Term C Loan”, each such Original Term A Loan, Original Term
B Loan and Original Term C Loan is hereinafter referred to singly as an
“Original Term Loan”, and collectively as the “Original Term Loans”).  

(ii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, on the Third Amendment Effective Date to make term
loans to Borrower as follows: (x) the Secured Promissory Notes issued by
Borrower evidencing the Original Term Loans shall be replaced with amended and
restated notes to reflect the current principal balances and (y) the Lenders,
severally and not jointly, shall make one (1) new term loan to Borrower in an
aggregate original amount of Six Million Six Hundred Sixty-Six Thousand Six
Hundred Sixty-Six and 66/100 Dollars ($6,666,666.66) (the “New Term A Loan”,
each such Original Term Loan and New Term A Loan is hereinafter referred to
singly as a “Term A Loan” and collectively, the “Term A Loans”). After
repayment, no Term A Loan may be re‑borrowed.

(iii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, during the Second Draw Period, to make one (1) term
loan to Borrower in an aggregate amount equal to Five Million Dollars
($5,000,000.00) according to each Lender’s Term B Loan Commitment as set forth
on Schedule 1.1 hereto (the “Term B Loan”; each Term A Loan, and Term B Loan is
hereinafter referred to singly as a “Term Loan” and the Term A Loans, and Term B
Loan are hereinafter referred to collectively as the “Term Loans”).  After
repayment, no Term B Loan may be re‑borrowed.”

2.2Section 2.2(b) (Term Loans).  Section 2.2(b) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“(b)Repayment.  Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization
Date.  Borrower agrees to pay, on the Funding Date of each Term Loan, any
initial partial monthly interest payment otherwise due for the period between
the Funding Date of such Term Loan and the first Payment Date
thereof.  Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive equal monthly
payments of principal, together with applicable interest, in arrears, to each
Lender, as calculated by Collateral Agent (which calculations shall be deemed
correct absent manifest error) based upon: (1) the amount of such Lender’s
Term Loan then outstanding, (2) the effective rate of interest, as determined in
Section 2.3(a), and (3) a repayment schedule equal to (i) if the Amortization
Date is April 1, 2021, thirty-six (36) months and (ii) if the Amortization Date
is April 1, 2022, twenty-four (24) months.  All unpaid principal and accrued and
unpaid interest with respect to each Term Loan is due and payable in full on the
Maturity Date.  Each Term Loan may only be prepaid in accordance with Sections
2.2(c) and 2.2(d).”

2.3Section 2.5 (Fees).  Section 2.5(b) of the Loan Agreement hereby is amended
and restated in its entirety to read as follows:

“(b)Final Payment.  

(i)The Final Payment, when due hereunder, to be shared between the Lenders in
accordance with their respective Pro Rata Shares; and

(ii)A fully-earned, non-refundable final payment, due in connection with the
Original Term Loans, in the aggregate amount of One Million Eight Hundred
Seventy-Five

[Signature Page to Third Amendment to Loan and Security Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Thousand Dollars ($1,875,000.00), of which (x) the portion accrued as of the
Third Amendment Effective Date is Eight Hundred Forty-Eight Thousand Fourteen
and 68/100 Dollars ($848,014.68) (the “Accrued Third Amendment Final Payment”),
payable to the Lenders in accordance with their respective Pro Rata Shares (as
determined immediately prior to the Third Amendment Effective Date) and due on
the Third Amendment Effective Date and (y) the portion unaccrued as of the Third
Amendment Effective Date is One Million Twenty-Six Thousand Nine Hundred
Eighty-Five and 32/100 Dollars ($1,026,985.32) (the “Unaccrued Third Amendment
Final Payment”) payable to the Lenders in accordance with their respective Pro
Rata Shares (as determined immediately prior to the Third Amendment Effective
Date) and due on the same date that the Final Payment is due in accordance with
Section 2.5(b)(i) hereof. For the sake of clarity, the Third Amendment Final
Payment shall not reduce the Final Payment otherwise due in connection with
Section 2.5(b)(i) hereof.”

2.4Section 2.5 (Fees).  Section 2.5(c) of the Loan Agreement hereby is amended
and restated in its entirety to read as follows:

“(c)Prepayment Fee.  The Prepayment Fee, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares. For the
sake of clarity, the Funding Date of each Term A Loan is the Third Amendment
Effective Date; and”

2.5Section 5.9 (Use of Proceeds).  Section 5.9 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“5.9Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements, and to
refinance the Original Term Loans, in accordance with the provisions of this
Agreement, and not for personal, family, household or agricultural purposes.”

2.6Section 6.11 (Landlord Waivers; Bailee Waivers).  Section 5.9 of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“6.11Landlord Waivers; Bailee Waivers.  In the event that Borrower or any of its
Subsidiaries, after the Effective Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral (other than the Pre-Clinical and Clinical Trial Supplies) with, or
deliver any portion of the Collateral (other than the Pre-Clinical and Clinical
Trial Supplies) to, a bailee, in each case pursuant to Section 7.2, then
Borrower or such Subsidiary will provide written notice thereof to Collateral
Agent and, in the event that the new location is the chief executive office of
the Borrower or such Subsidiary or the Collateral (other than the Pre-Clinical
and Clinical Trial Supplies) at any such new location is valued in excess of Two
Hundred Fifty Thousand ($250,000.00) in the aggregate, such bailee or landlord,
as applicable, must execute and deliver a bailee waiver or landlord waiver, as
applicable, in form and substance reasonably satisfactory to Collateral Agent
prior to the addition of any new offices or business locations, or any such
storage with or delivery to any such bailee, as the case may be.”

2.7Section 7.12 (Foreign Subsidiary Assets).  New Section 7.12 hereby is added
to the Loan Agreement to read as follows:

“7.12Foreign Subsidiary Assets. Permit the aggregate value of cash, Cash
Equivalents and other assets held by Borrower’s Foreign Subsidiaries to exceed
Ten Thousand Dollars ($10,000.00) (or equivalent) at any time.”

2.8Section 10 (Notices).  The notice information for Collateral Agent in Section
10 of the Loan Agreement hereby is amended and restated as follows:

 



[Signature Page to Third Amendment to Loan and Security Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

If to Borrower:

EIGER BIOPHARMACEUTICALS, INC.

2155 Park Blvd.

Palo Alto, CA 94306

Attn: Chief Financial Officer

Email: sryali@eigerbio.com

 

with a copy (which shall not constitute notice) to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304-1130

Attn: Glen Sato

Fax:  (650) 849 7400

Email: gsato@cooley.com

 

If to Collateral Agent:

OXFORD FINANCE LLC

133 North Fairfax Street

Alexandria, Virginia 22314

Attention: Legal Department

Fax: (703) 519‑5225

Email: LegalDepartment@oxfordfinance.com

 

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

500 Eighth Street, NW
Washington, DC 20004

Attn: Eric Eisenberg

Fax: (202) 799‑5211

Email: Eric.Eisenberg@dlapiper.com

 

2.9Section 13 (Definitions).  The following terms and their respective
definitions hereby are added, in appropriate alphabetical order, or amended and
restated in their entirety, as applicable, to Section 13.1 of the Loan Agreement
as follows:

“Amortization Date” is April 1, 2021; provided that, if Borrower achieves the
Second Draw Period Milestone, the Amortization Date shall automatically be
extended to April 1, 2022.

“Basic Rate” is  the per annum rate of interest (based on a year of three
hundred sixty (360) days) equal to the sum of (a) the greater of (i) thirty (30)
day U.S. LIBOR rate reported in The Wall Street Journal on the last Business Day
of the month that immediately precedes the month in which the interest will
accrue, and (ii) two and fifty-one one hundredths percent (2.51%), plus (b) six
and sixty-four one hundredths percent (6.64%).  Notwithstanding the foregoing,
(x) the Basic Rate for the Term Loan for the period from the Effective Date
through and including March 31, 2019 shall be nine and fifteen one hundredths
percent (9.15%) and (y) the Basic Rate shall not reset below nine and fifteen
one hundredths percent (9.15%). If The Wall Street Journal (or another
nationally recognized rate reporting source acceptable to Collateral Agent) no
longer reports the U.S. LIBOR Rate or if such interest rate no longer exists or
if The Wall Street Journal no longer publishes the U.S. LIBOR Rate or ceases to
exist, Collateral Agent may in good faith select a replacement interest rate or
replacement publication, as the case may be.

“Key Person” is each of Borrower’s (i) Chief Executive Officer, who is David
Cory as of the Third Amendment Effective Date, (ii) Chief Financial Officer, who
is Sriram Ryali as of the Third Amendment Effective Date, (iii) Chief Business
Officer, who is James Shaffer as of the Third Amendment Effective Date and
(iv) Executive Medical Officer, who is David Apelian as of the Third Amendment
Effective Date.

“Maturity Date” is March 1, 2024.

[Signature Page to Third Amendment to Loan and Security Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

“New Term A Loan” is defined in Section 2.2(a)(ii) hereof.

“Original Term A Loan(s)” is defined in Section 2.2(a)(i) hereof

“Original Term B Loan” is defined in Section 2.2(a)(i) hereof

“Original Term C Loan” is defined in Section 2.2(a)(i) hereof

“Original Term Loan(s)”  is defined in Section 2.2(a)(i) hereof

“Pre-Clinical and Clinical Trial Supplies” means active pharmaceutical
ingredients, other raw materials, finished product and concomitant medication;
in each case, intended for use and used in Borrower’s and its Subsidiaries’
pre-clinical and clinical trials.

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

(a)for a prepayment made on or after the Funding Date of such Term Loan through
and including the first anniversary of the Funding Date of such Term Loan, two
percent (2.00%) of the principal amount of such Term Loan prepaid;

(b)for a prepayment made after the date which is after the first anniversary of
the Funding Date of such Term Loan through and including the second anniversary
of the Funding Date of such Term Loan, one percent (1.00%) of the principal
amount of the Term Loans prepaid; and

(c)for a prepayment made after the date which is after the second anniversary of
the Funding Date of such Term Loan and prior to the Maturity Date, zero percent
(0.00%) of the principal amount of the Term Loans prepaid.

“Second Draw Period” is the period commencing on the on the latest of (a) the
date of the occurrence of the Second Draw Milestone, and (b) January 1, 2021,
and ending on the earliest of (x) thirty (30) days from the occurrence of the
Draw Milestone, (y) February 28, 2021, and (z) the occurrence of any Event of
Default; provided, however, that the Second Draw Period shall not commence if on
the date of the occurrence of the Second Draw Period Milestone an Event of
Default has occurred and is continuing.

“Second Draw Period Milestone” means Borrower has achieved [ * ].

“Success Fee Agreement” means that certain Amended and Restated Success Fee
Agreement, dated as of the Third Amendment Effective Date, by and among
Borrower, the Collateral Agent and Lenders.

“Term A Loan” is defined in Section 2.2(a)(ii) hereof

“Term B Loan ” is defined in Section 2.2(a)(iii) hereof

“Term Loan(s)” is defined in Section 2.2(a)(iii) hereof.

“Third Amendment Effective Date” is March 5, 2019.

[Signature Page to Third Amendment to Loan and Security Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

2.10Section 13.1 (Definitions).  The defined terms “Draw Period”, “Term C
Loan(s)”, and “Term C Milestones” and their respective definitions are deleted
in their entirety from Section 13.1 of the Loan Agreement.

2.11Schedule 1.1 of the Loan Agreement hereby is replaced in its entirety with
Schedule 1.1 attached hereto.

2.12Exhibit D of the Loan Agreement hereby is replaced in its entirety with
Exhibit D attached hereto.

2.13Exhibit E hereby is added to the Loan Agreement in the form attached hereto.

2.14The (i) two (2) original Secured Promissory Notes in respect of the two (2)
Original Term A Loans made by the Lenders dated as of  December 30, 2016, (ii)
one (1) original Secured Promissory Note in respect of the Original Term B Loan
made by the Lenders dated as of  April 24, 2017 and (iii) one (1) original
Secured Promissory Note in respect of the Original Term B Loan made by the
Lenders dated as of  May 11, 2018, each issued by Borrower in favor of Oxford
hereby are amended and restated in the form attached as Exhibit E to the Loan
Agreement, as amended by this Amendment, and such original Secured Promissory
Notes that have been amended and restated are hereby cancelled, null and void
and of no further force and effect.  Administrative Agent and Collateral Agent
hereby acknowledges and agrees on behalf of the Lenders that no Prepayment Fee
shall be due and payable by Borrower in connection with this Amendment and the
transactions contemplated hereby, including, without limitation, the refinancing
of the Original Term Loans.

3.Limitation of Amendment.

3.1The amendments set forth in Section 2 are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

[Signature Page to Third Amendment to Loan and Security Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon (a) the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) the Disbursement Letter attached hereto, (iii) a Secured
Promissory Note in favor of Oxford in respect of the New Term A Loan attached
hereto, (iv) four (4) Amended and Restated Secured Promissory Notes in favor of
Oxford and each attached hereto, (v) the Corporate Borrowing Certificate for
each Borrower, the form of which is attached hereto, (vi) the Success Fee
Agreement, and (vii) a landlord waiver for Borrowers leased location at 2155
Park Blvd., Palo Alto, CA 94306, and (b) Borrower’s payment of (i) the Second
Amendment Facility Fee due as specified in Section 2.5(d) of the Loan Agreement,
(ii) the Accrued Third Amendment Final Payment due as specified in Section
2.5(b)(ii) of the Loan Agreement, and (iii) Borrower’s payment of all Lenders’
Expenses incurred through the date of this Amendment.

 

[Balance of Page Intentionally Left Blank]

[Signature Page to Third Amendment to Loan and Security Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER:

 

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Sriram Ryali

Name:

Sriram Ryali

Title:

CFO

 

 

EB PHARMA, LLC

 

 

 

 

By:

/s/ James P. Shaffer

Name:

James Shaffer

Title:

Director (EB Pharma); CBO (Eiger

 

BioPharmaceuticals, Inc.)

 

 

EBPI MERGER, INC.

 

 

 

 

By:

/s/ David Cory

Name:

David Cory

Title:

Director (EBPI Merger); CEO (Eiger

 

BioPharmaceuticals, Inc.)

 

 

COLLATERAL AGENT AND LENDER:

 

 

OXFORD FINANCE LLC

 

 

 

 

By:

/s/ Colette H. Featherly

Name:

Colette H. Featherly

Title:

Senior Vice President

 

 

 

[Signature Page to Third Amendment to Loan and Security Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

Lenders and Commitments

 

 

Term A Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$30,000,000.00

100.00%

TOTAL

$30,000,000.00

100.00%

 

 

Term B Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$5,000,000.00

100.00%

TOTAL

$5,000,000.00

100.00%

 

 

 

Aggregate (all Term Loans)

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$35,000,000.00

100.00%

TOTAL

$35,000,000.00

100.00%

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

DISBURSEMENT LETTER

March 5, 2018

 

The undersigned, being the duly elected and acting Chief Financial Officer of
EIGER BIOPHARMACEUTICALS, INC., a Delaware corporation with offices located at
2155 Park Blvd., Palo Alto, CA  94306, for itself and on behalf of all Borrowers
under the Loan Agreement (defined below) (“Borrower”), does hereby certify to
OXFORD FINANCE LLC (“Oxford” and “Lender”), as collateral agent (the “Collateral
Agent”) in connection with that certain Loan and Security Agreement dated as of
December 30, 2016, by and among Borrower, Collateral Agent and the Lenders from
time to time party thereto (as amended from time to time, including by that
certain First Amendment to Loan and Security Agreement dated as of April 24,
2017, that certain Second Amendment to Loan and Security Agreement dated as of
May 11, 2018 and that certain Third Amendment to Loan and Security Agreement
dated as of even date herewith, the “Loan Agreement”; with other capitalized
terms used below having the meanings ascribed thereto in the Loan Agreement)
that:

1.The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.

2.No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3.Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4.All conditions referred to in Section 3 of the Loan Agreement to the making of
the Loan to be made on or about the date hereof have been satisfied or waived by
Collateral Agent.

5.No Material Adverse Change has occurred.

6.The undersigned is a Responsible Officer.

 

 

[Balance of Page Intentionally Left Blank]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

7.The proceeds of the Term A Loan shall be disbursed as follows:

 

Disbursement from Oxford:

 

Loan Amount

$30,000,000.00

Plus:

 

Deposit Received

$50,000.00

 

 

Less:

 

Second Amendment Fee

($85,000.00)

Accrued Third Amendment Final Payment

($848,014.68)

Outstanding Principal Amount of Oxford Original Term Loans

($23,333,333.34)

Amount of Accrued Interest on Oxford Original Term Loans (3/1/2019 – 3/4/2019)

($23,075.06)

Interim Interest

($205,875.00)

Lender’s Legal Fees

($19,750.00)*

 

 

 

 

TOTAL Term A Loan NET PROCEEDS FROM OXFORD:

$5,534,951.96

 

8.The Term A Loan shall amortize in accordance with the Amortization Table
attached hereto.

9.The aggregate net proceeds of the Term A Loan shall be transferred to the
Designated Deposit Account as follows:

 

Account Name:

EIGER BIOPHARMACEUTICALS, INC.

Bank Name:

[ * ]

Bank Address:

[ * ]

Account Number:

[ * ]

ABA Number:

[ * ]

 

[Balance of Page Intentionally Left Blank]

 

 

* Legal fees and costs are through the Third Amendment Effective
Date.  Postclosing legal fees and costs, payable after the Third Amendment
Effective Date, to be invoiced and paid postclosing.



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Dated as of the date first set forth above.

 

BORROWER:

 

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Sriram Ryali

Name:

Sriram Ryali

Title:

CFO

 

 

EB PHARMA, LLC

 

 

 

 

By:

/s/ James P. Shaffer

Name:

James Shaffer

Title:

Director (EB Pharma); CBO (Eiger

 

BioPharmaceuticals, Inc.)

 

 

EBPI MERGER, INC.

 

 

 

 

By:

/s/ David Cory

Name:

David Cory

Title:

Director (EBPI Merger); CEO (Eiger

 

BioPharmaceuticals, Inc.)

 

 

COLLATERAL AGENT AND LENDER:

 

 

OXFORD FINANCE LLC

 

 

 

 

By:

/s/ Colette H. Featherly

Name:

Colette H. Featherly

Title:

Senior Vice President

 

 

 

[Signature Page to Disbursement Letter]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

AMORTIZATION TABLE

(Term A Loan)

 

[see attached]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Secured Promissory Note

[see attached]

 

 



 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE

(Term A Loan)

 

$6,666,666.66

Dated:  March 5, 2019

 

FOR VALUE RECEIVED, the undersigned, EIGER BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Parent”), EB Pharma, LLC, a Delaware limited liability company
(“EB Pharma”) and EBPI Merger, Inc. (“EBPI”), each with offices located at 2155
Park Blvd., Palo Alto, CA  94306 (Parent, EB Pharma and EBPI, individually and
collectively, jointly and severally, “Borrower”), HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE LLC (“Lender”) the principal amount of Six Million Six
Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 66/100 Dollars
($6,666,666.66) or such lesser amount as shall equal the outstanding principal
balance of the Term A Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of such Term A Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated December 30,
2016 by and among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and
the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of April 24, 2017 and
that certain Second Amendment to Loan and Security Agreement dated as of May 11,
2018, the “Loan Agreement”).  If not sooner paid, the entire principal amount
and all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Secured Promissory Note (this “Note”).  The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2(c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

EB PHARMA, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

EBPI MERGER, INC.

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT E

Form of Secured Amended and Restated Promissory Notes

[see attached]

 



 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURED PROMISSORY NOTE

(Original Term A Loan – original face amount of $7,500,000.00)

 

$7,000,000.00

Dated:  March 5, 2019

 

FOR VALUE RECEIVED, the undersigned, EIGER BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Parent”), EB Pharma, LLC, a Delaware limited liability company
(“EB Pharma”) and EBPI Merger, Inc. (“EBPI”), each with offices located at 2155
Park Blvd., Palo Alto, CA  94306 (Parent, EB Pharma and EBPI, individually and
collectively, jointly and severally, “Borrower”), HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE LLC (“Lender”) the principal amount of SEVEN MILLION
DOLLARS ($7,000,000.00) or such lesser amount as shall equal the outstanding
principal balance of the Original Term A Loan made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of such Original Term A Loan,
at the rates and in accordance with the terms of the Loan and Security Agreement
dated as of December 30, 2016 by and among Borrower, Lender, Oxford Finance LLC,
as Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of April 24, 2017, that certain Second Amendment to Loan and Security
Agreement dated as of May 11, 2018 and that certain Third Amendment to Loan and
Security Agreement dated as of even date herewith, the “Loan Agreement”).  If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement.  Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Original
Term A Loan, are payable in lawful money of the United States of America to
Lender as set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”).  The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

This Note amends and restates, in its entirety, that certain Secured Promissory
Note, dated December 30, 2016, in the original principal amount of SEVEN MILLION
FIVE HUNDRED THOUSAND DOLLARS ($7,500,000.00), executed by Borrower in favor of
Lender and issued pursuant to the Loan Agreement.  

The Loan Agreement, among other things, (a) provides for the making of a secured
Original Term A Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Original Term A Loan, interest on the Original Term A Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

EB PHARMA, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

EBPI MERGER, INC.

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

Oxford Finance LLC

Amended and Restated Secured Promissory Note No. 1

Term A Loan

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURED PROMISSORY NOTE

(Original Term A Loan – original face amount of $7,500,000.00)

 

$7,000,000.00

Dated:  March 5, 2019

 

FOR VALUE RECEIVED, the undersigned, EIGER BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Parent”), EB Pharma, LLC, a Delaware limited liability company
(“EB Pharma”) and EBPI Merger, Inc. (“EBPI”), each with offices located at 2155
Park Blvd., Palo Alto, CA  94306 (Parent, EB Pharma and EBPI, individually and
collectively, jointly and severally, “Borrower”), HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE LLC (“Lender”) the principal amount of SEVEN MILLION
DOLLARS ($7,000,000.00) or such lesser amount as shall equal the outstanding
principal balance of the Original Term A Loan made to Borrower by Lender, plus
interest on the aggregate unpaid principal amount of such Original Term A Loan,
at the rates and in accordance with the terms of the Loan and Security Agreement
dated as of December 30, 2016 by and among Borrower, Lender, Oxford Finance LLC,
as Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of April 24, 2017, that certain Second Amendment to Loan and Security
Agreement dated as of May 11, 2018 and that certain Third Amendment to Loan and
Security Agreement dated as of even date herewith, the “Loan Agreement”).  If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement.  Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Original
Term A Loan, are payable in lawful money of the United States of America to
Lender as set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”).  The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

This Note amends and restates, in its entirety, that certain Secured Promissory
Note, dated December 30, 2016, in the original principal amount of SEVEN MILLION
FIVE HUNDRED THOUSAND DOLLARS ($7,500,000.00), executed by Borrower in favor of
Lender and issued pursuant to the Loan Agreement.  

The Loan Agreement, among other things, (a) provides for the making of a secured
Original Term A Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Original Term A Loan, interest on the Original Term A Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

EB PHARMA, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

EBPI MERGER, INC.

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

Oxford Finance LLC

Amended and Restated Secured Promissory Note No. 2

Term A Loan

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURED PROMISSORY NOTE

(Original Term B Loan – original face amount of $5,000,000.00)

 

$4,666,666.67

Dated:  March 5, 2019

 

FOR VALUE RECEIVED, the undersigned, EIGER BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Parent”), EB Pharma, LLC, a Delaware limited liability company
(“EB Pharma”) and EBPI Merger, Inc. (“EBPI”), each with offices located at 2155
Park Blvd., Palo Alto, CA  94306 (Parent, EB Pharma and EBPI, individually and
collectively, jointly and severally, “Borrower”), HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE LLC (“Lender”) the principal amount of FOUR MILLION SIX
HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED SIXTY SIX AND 67/100 DOLLARS
($4,666,666.67) or such lesser amount as shall equal the outstanding principal
balance of the Original Term B Loan made to Borrower by Lender, plus interest on
the aggregate unpaid principal amount of such Original Term B Loan, at the rates
and in accordance with the terms of the Loan and Security Agreement dated as of
December 30, 2016 by and among Borrower, Lender, Oxford Finance LLC, as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of April 24, 2017, that certain Second Amendment to Loan and Security
Agreement dated as of May 11, 2018 and that certain Third Amendment to Loan and
Security Agreement dated as of even date herewith, the “Loan Agreement”).  If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement.  Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Original
Term B Loan, are payable in lawful money of the United States of America to
Lender as set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”).  The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

This Note amends and restates, in its entirety, that certain Secured Promissory
Note, dated May 11, 2018, in the original principal amount of FIVE MILLION
DOLLARS ($5,000,000.00), executed by Borrower in favor of Lender and issued
pursuant to the Loan Agreement.  

The Loan Agreement, among other things, (a) provides for the making of a secured
Original Term B Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Original Term B Loan, interest on the Original Term B Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

EB PHARMA, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

EBPI MERGER, INC.

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

Oxford Finance LLC

Amended and Restated Secured Promissory Note No. 3

Term A Loan

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED SECURED PROMISSORY NOTE

(Original Term C Loan – original face amount of $5,000,000.00)

 

$4,666,666.67

Dated:  March 5, 2019

 

FOR VALUE RECEIVED, the undersigned, EIGER BIOPHARMACEUTICALS, INC., a Delaware
corporation (“Parent”), EB Pharma, LLC, a Delaware limited liability company
(“EB Pharma”) and EBPI Merger, Inc. (“EBPI”), each with offices located at 2155
Park Blvd., Palo Alto, CA  94306 (Parent, EB Pharma and EBPI, individually and
collectively, jointly and severally, “Borrower”), HEREBY PROMISES TO PAY to the
order of OXFORD FINANCE LLC (“Lender”) the principal amount of FOUR MILLION SIX
HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED SIXTY SIX AND 67/100 DOLLARS
($4,666,666.67) or such lesser amount as shall equal the outstanding principal
balance of the Original Term C Loan made to Borrower by Lender, plus interest on
the aggregate unpaid principal amount of such Original Term C Loan, at the rates
and in accordance with the terms of the Loan and Security Agreement dated as of
December 30, 2016 by and among Borrower, Lender, Oxford Finance LLC, as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of April 24, 2017, that certain Second Amendment to Loan and Security
Agreement dated as of May 11, 2018 and that certain Third Amendment to Loan and
Security Agreement dated as of even date herewith, the “Loan Agreement”).  If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Maturity Date as set forth in the Loan
Agreement.  Any capitalized term not otherwise defined herein shall have the
meaning attributed to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Original Term
C Loan, are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Secured Promissory Note (this
“Note”).  The principal amount of this Note and the interest rate applicable
thereto, and all payments made with respect thereto, shall be recorded by Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Note.

This Note amends and restates, in its entirety, that certain Secured Promissory
Note, dated August 3, 2018, in the original principal amount of FIVE MILLION
DOLLARS ($5,000,000.00), executed by Borrower in favor of Lender and issued
pursuant to the Loan Agreement.  

The Loan Agreement, among other things, (a) provides for the making of a secured
Original Term C Loan by Lender to Borrower, and (b) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2 (c) and
Section 2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Original Term C Loan, interest on the Original Term C Loan and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

EIGER BIOPHARMACEUTICALS, INC.

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

EB PHARMA, LLC

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

EBPI MERGER, INC.

 

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

Oxford Finance LLC

Amended and Restated Secured Promissory Note No. 4

Term A Loan

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

 

Borrower:

EIGER BIOPHARMACEUTICALS, INC.

Date: March 5, 2019

Lender:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

I hereby certify as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

3.Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s
Bylaws.  Neither such Certificate of Incorporation nor such Bylaws have been
amended, annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.  

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action).  Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and the Lenders may rely on
them until each Lender receives written notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further, that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from the Lenders.

Execute Loan Documents.  Execute any loan documents any Lender requires.

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

[Balance of Page Intentionally Left Blank]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

5.The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:

 

Name:

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as

[print title]

of the date set forth above.

 

By:

 

Name:

 

Title:

 

 

 

 

[Signature Page to Corporate Borrowing Certificate
EIGER BIOPHARMACEUTICALS, INC.]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT A

Certificate of Incorporation (including amendments)

[see attached]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT B

Bylaws

[see attached]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

 

Borrower:

EB PHARMA, LLC

Date: March 5, 2019

Lender:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

I hereby certify as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

2.Borrower’s exact legal name is set forth above.  Borrower is a limited
liability company existing under the laws of the State of Delaware.

3.Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Formation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s operating
agreement.  Neither such Certificate of Formation nor such operating agreement
have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Formation and such operating agreement remain in full force and
effect as of the date hereof.  

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action).  Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and the Lenders may rely on
them until each Lender receives written notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further, that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from the Lenders.

Execute Loan Documents.  Execute any loan documents any Lender requires.

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

[Balance of Page Intentionally Left Blank]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

5.The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:

 

Name:

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as

[print title]

of the date set forth above.

 

By:

 

Name:

 

Title:

 

 

 

 

[Signature Page to Corporate Borrowing Certificate

EB PHARMA, LLC]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT A

Certificate of Formation (including amendments)

[see attached]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT B

Operating Agreement

[see attached]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

 

Borrower:

EBPI MERGER, INC.

Date: March 5, 2019

Lender:

OXFORD FINANCE LLC, as Collateral Agent and Lender

 

 

I hereby certify as follows, as of the date set forth above:

1.I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

2.Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

3.Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s
Bylaws.  Neither such Certificate of Incorporation nor such Bylaws have been
amended, annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.  

4.The following resolutions were duly and validly adopted by Borrower’s Board of
Directors at a duly held meeting of such directors (or pursuant to a unanimous
written consent or other authorized corporate action).  Such resolutions are in
full force and effect as of the date hereof and have not been in any way
modified, repealed, rescinded, amended or revoked, and the Lenders may rely on
them until each Lender receives written notice of revocation from Borrower.

 

[Balance of Page Intentionally Left Blank]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further, that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from the Lenders.

Execute Loan Documents.  Execute any loan documents any Lender requires.

Grant Security.  Grant Collateral Agent a security interest in any of Borrower’s
assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

[Balance of Page Intentionally Left Blank]

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

5.The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:

 

Name:

 

Title:

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as

[print title]

of the date set forth above.

 

By:

 

Name:

 

Title:

 

 

 

 

[Signature Page to Corporate Borrowing Certificate
EBPI MERGER, INC.]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT A

Certificate of Incorporation (including amendments)

[see attached]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------

 

EXHIBIT B

Bylaws

[see attached]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.